Citation Nr: 9922692	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1969 to July 
1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1994 rating decision, 
in which the RO denied the veteran's claim of service 
connection for diabetes mellitus, on direct and presumptive 
grounds, as well as on the basis of Agent Orange exposure.  
The veteran filed an NOD in March 1995, and an SOC was issued 
by the RO in May 1995.  The veteran also filed a substantive 
appeal in May 1995.  In October 1995, the veteran testified 
before a hearing officer at the VARO in Newark.  A Hearing 
Officer's Decision and supplemental statement of the case 
were issued that same month.  Thereafter, the veteran's 
appeal came before the Board, which, in a December 1998 
decision, remanded the appeal to the RO, at the request of 
the veteran's representative, for clarification as to the 
validity of the appointment of the American Legion (AL) on VA 
Form 21-22.  The claims file now contains a newly executed 
Form 21-22, dated March 30, 1999, clearly designating the AL 
as the veteran's representative.

We further note that the veteran has advanced different bases 
for his diabetes claim following the initial rating decision 
in June 1994.  The issue now fully developed on appeal to the 
Board is that of direct service connection for diabetes 
mellitus, i.e., he claims the disorder should be found to 
have been incurred in service (either through a finding that 
it originated therein, or a finding that it was manifested 
within the presumptive one-year period after service, or a 
finding that it was caused by exposure to herbicides in 
Vietnam).  It now appears, from correspondence in the claims 
file, that the veteran has also attempted to raise the issue 
of secondary service connection for diabetes mellitus, citing 
to 38 C.F.R. § 3.310.

The veteran has approached the issue from several directions, 
arguing that "[t]he primary factor is that the diabetes 
exacerbate [sic] the service connected disability and 
therefore is part of the disability" (letter to AL dated 
April 3, 1999), and arguing that he "claims direct proximate 
cause from service connected disability medications to the 
onset of diabetes" (letter to Board dated July 10, 1999; 
emphasis in original).  There are other written submissions 
essentially to that same effect.  In addition, he appears to 
have asserted that he developed diabetes as a result of  
"Vietnam Post War Stress Syndrome" (August 1988 statement), 
or other stress and/or trauma (September 1991 statement).  
Since the secondary-service-connection issue has not been 
fully developed, we refer that issue to the RO for 
appropriate action.

Furthermore, the veteran has also raised the issue of 
combining ratings of service- and non-service-connected 
disabilities for pension purposes, citing to 38 C.F.R. 
§ 3.323(b)(2) (letter to Board dated July 10, 1999).  Since 
that regulation would be inapplicable to the present claim, 
and the veteran does not appear to have claimed entitlement 
to a permanent and total disability rating for purposes of 
non-service-connected pension, we also refer the matter of 
pension to the RO, to determine whether the veteran desires 
to file such a claim.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect treatment or 
findings of diabetes mellitus.  

3. The veteran was first diagnosed with diabetes mellitus in 
May 1986.  

4. There is no medical opinion of record relating the 
veteran's diabetes mellitus to active service, either due 
to exposure to herbicides or on any other basis.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5107(a) (West1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals no 
findings or diagnosis for diabetes mellitus.  The claims file 
contains records of medical examinations and treatment 
beginning in December 1967, for enlistment in the U.S. Naval 
Reserve, and extending through July 1970, for release from 
active duty.  The separation examination, as had all earlier 
examinations, reported that the endocrine system was normal.

VA medical examination in January 1971 noted no indications 
of diabetes mellitus, and the urinalysis was negative for 
sugar.  In March 1971, the veteran was service connected for 
onychomycosis of his left toenails.  In April 1980, the 
rating was amended by the RO to include both onychomycosis 
and dermatophytosis of the feet and hands.  

Thereafter, in August 1988, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, in which 
he initiated a claim of service connection for diabetes 
mellitus.  He noted that he truly believed the onset of his 
diabetes was service connected, and that his symptomatology 
had gone undiagnosed for many years.  In August 1991, he 
submitted a statement to the RO in which he asserted a 
correlation between diabetes mellitus and herbicide exposure.  
He reiterated that assertion in a September 1991 statement.  
He also wrote, with regard to his diabetes, "Although the 
confirmed onset occurred in May of 1986, diagnosed by Dr. 
Robbins, there is no way of telling how long elevated sugars 
may heve been present since my discharge in December of 1973 
[sic], prior to my pancreatic failure."

Subsequently, in February 1992, the veteran submitted a 
statement from Bernard Robins, M.D., dated in August 1988, 
which noted that the veteran had been diagnosed as being a 
diabetic in May 1986.  

In a June 1994 rating decision, the RO denied the veteran's 
claim for diabetes mellitus, both on a direct basis (stating 
that the disorder was not shown in service or within the 
first year after separation) and due to claimed exposure to 
Agent Orange (noting that the regulations pertaining to 
claims based upon herbicide exposure do not recognize 
diabetes as related thereto).  

With a subsequently filed NOD, in March 1995, the veteran 
submitted an additional statement in which he contended that 
his diabetes mellitus was exacerbating his existing service-
connected onychomycosis and dermatophytosis of the feet and 
hands, and not being claimed as related to service.  He 
stated that, prior to the onset of diabetes, he had been 
taking Nizoral (apparently for his fungal condition).  After 
the onset of the disease, he had had to stop taking Nizoral 
because of kidney dysfunction and pain, resulting from a 
combination of the drug and diabetic side effects.  The 
veteran further stated that his diabetic condition had 
resulted in multiple physical problems, noting, in 
particular, that his skin lesions from his fungal condition 
were taking longer to heal.  Therefore, the veteran 
contended, his diabetes mellitus should be service connected 
as a complication of the existing fungal disability.  

Thereafter, in May 1995, the veteran filed a VA Form 9 
(Appeal to the Board of Veterans' Appeals), in which he 
contended that not to combine an additional disability rating 
for his diabetes with the current rating for his service-
connected onychomycosis and dermatophytosis of the feet and 
hands, would result in the service connected disability not 
being treated.  

In October 1995, the veteran testified before a hearing 
officer at the VARO in Newark.  Under questioning, the 
veteran reported that diabetes exacerbated his service-
connected skin condition, especially in the winter months, 
resulting in his skin lesions cracking, bleeding, and taking 
longer to heal.  He also reported on the other physical 
affects of diabetes, including the onset of retinopathy and 
numbness in his feet.  In addition to his testimony, the 
veteran also submitted additional evidence for consideration 
in his claim.  This included sections from Title 38 of the 
United States Code Annotated, and various documents 
pertaining to the health effects of exposure to Agent Orange.  
In addition, the veteran submitted a statement in which he 
reported suffering from what he believed was chloracne as a 
result of claimed exposure to Agent Orange in Vietnam.  

In December 1995, the veteran submitted a statement to the 
RO, in which he again noted that his claim was not for 
service connection for diabetes mellitus, but that he wished 
the rating for his service-connected disability to reflect an 
increase for the exacerbating effects of his diabetes.  

Thereafter, in a June 1996 rating decision, the veteran was 
granted a 50 percent disability rating for onychomycosis and 
dermatophytosis of the feet and hands, based upon medical 
findings reported during a March 1996 VA examination.  That 
decision also denied service connection for chloracne, on the 
basis that there was no evidence of the current existence of 
that disorder.  It appears that determination was not 
appealed.  

In April 1999, the veteran submitted a statement to his 
service representative, in care of the VARO in Newark, in 
which he reiterated his contention that his diabetes mellitus 
exacerbated his service-connected fungal condition.  He noted 
that, while the 50 percent disability rating for his 
onychomycosis and dermatophytosis of the feet and hands was 
correct, it did not reflect compensation for his diabetes 
mellitus, for which he believed he was entitled to an 
additional 20 percent rating.  

In July 1999, the veteran submitted a statement to the Board, 
in which he contended that medications he had been taking for 
his skin condition had weakened his immune system, which 
thereby had made him susceptible to diabetes mellitus, which 
in turn exacerbated his skin condition.  He requested that an 
additional rating of 30 percent, for pain and suffering from 
diabetic foot ulcers, be added to his current rating of 50 
percent for his service-connected fungal condition.  He 
further contended that he had not received proper medical 
care at the East Orange VA Medical Center.  Copies of this 
statement were sent to both the then-Acting Chairman (now 
Vice Chairman) of the Board and to the Director of the 
Board's Administrative Service. 

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for diabetes 
mellitus, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing diabetes, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The veteran served in the Navy during the Vietnam era (active 
duty from May 1969 to July 1970), but the claims file does 
not appear to contain official verification that he served in 
Vietnam.  He has so stated, however, and we have no reason to 
doubt his averment, for purposes of this appeal.  In any 
event, because the veteran does not have one of the diseases 
listed in the above regulation, it appears that the 
presumption of exposure to Agent Orange or other herbicide is 
unavailable to him.  See McCartt v. West, 12 Vet.App. 164, 
168 (1999), wherein the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."

Following a review of the evidence, we find the veteran has 
not submitted a well-grounded claim of service connection for 
diabetes mellitus.  In reaching this conclusion, we note that 
the veteran's service medical records do not reveal any 
findings or diagnosis indicative of diabetes mellitus.  The 
veteran was first diagnosed with the disease in May 1986, 16 
years following his separation from active service.  In view 
of this lengthy gap between service and diagnosis, the law 
requires that the veteran submit a medical opinion relating 
the disease to his active service (either due to herbicide 
exposure or otherwise), and he has not done so.  Furthermore, 
the veteran has failed to establish through medical evidence 
that the disease manifested itself to a compensable degree 
within one year of his separation from service.  Therefore, 
service connection may not be granted under a direct basis, 
or under the one-year presumption exception.  

The Board therefore concludes that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for diabetes mellitus under the 
applicable law as interpreted in the Caluza precedent, above.  
For example, to whatever extent he correctly articulated a 
medical verity when he stated that "there is no way of 
telling how long elevated sugars may heve been present" 
before the 1986 diagnosis of diabetes, that statement, on its 
face, indicates that it would be speculative to make such a 
determination on a basis other than the medical evidence of 
record.  Service connection may not be granted on 
speculation.

Thus, while the Board does not doubt the sincerity of the 
veteran's contentions in regard to his claim of service 
connection for diabetes mellitus, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's diabetes 
mellitus is service-related.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for diabetes mellitus, regardless of the fact that the 
disability is not currently shown to be service connected.  
Such evidence would need to show, through competent medical 
evidence, that a current disability "resulted from a disease 
or injury which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim of service connection for 
diabetes mellitus must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

